Grimke, J.,
delivered the opinion of the court. The judgment was properly arrested on the first ground of objection to the conviction. The offences are distinct; different in their nature, and admitting of different degrees of punishment, and ought not to have been combined in the same indictment.
The second ground of objection was not sufficient to arrest the judgment. It does not appear to be necessary to lay a particular place in any indictment, unless the offence be local in its nature. It is generally sufficient to state in the indictment that the offence was committed in the district in which it is found, to bring it within the *488jurisdiction of the court. In such a case as this, or for keeping a disorderly house, it is sufficient, even in conformity with the strict doctrine of indictments as it prevails in England, to lay the ofíñnce as committed in a parish, hamlet, or ville, without naming a particular spot, or place, in the parish, ville, or hamlet.
Note. By the common law, a fact done in one county, which proves a nuisance to another, may be indicted in either. 2 Haw. P. C. 221. Every indictment must show a certain day, year, and place; must show a place expressly within the jurisdiction of the court, in which the indictment was taken. Regularly, the ville, or hamlet, and county, must be expressed. 2 Haw. 236. In some crimes no ville need be named, as upon an indictment of harretry. A bar retor shall be tried de corpore comitatus. 2 Hal. Hist. P. C; 180. Time and place are to be ascertained by naming the day and township; but a mistake in these points is, in general, not held to be material, provided the time be before indictment found, and the place be within the jurisdiction of the court. 4 Bl, Com. 301. Place laid for a venire.' 2 Hal. Hist. 264. 2 Haw. P. C. 403. 3 Bl. Com. 294. If several join in keeping a gaming house, or in deer stealing, they may be indicted jointly and severally. So several offerices, committed by the same party, may be joined in one indictment, as larceny committed of se^ veral things, though at several times. 2 Haw. P. C. 240. 2 Hal. Hist. P. C. 173. But several defendants shall not be joined, except it be in respect of something in which all are jointly concerned. 2 Haw. P. C. 341. 3 Bac. Abr. Tit. Indictment, G. 5. Two persons cannot be indicted together for distinct of-fences. 1 Str. 622, 2 Burr. 980. 8' East. 41. The King v. Kingston and others. Indictment. Several defendants were charged, in different counts, for offences of the same nature. Held no objection; on demurrer might have been a ground for a motion to quash the indictment for the inconvenience which may arise at the trial. 2 Hal. P. C. 174. The offences must be laid separalifer,-which makes separate indictments. 2 Haw. ch, 25, sec. 89,
Motion rejectedd